—Appeal by the *422defendant from a judgment of the Supreme Court, Queens County (Corrado, J.), rendered July 28, 1994, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the prosecution failed to prove his guilt beyond a reasonable doubt because the police did not recover the pre-recorded money which the undercover used to purchase cocaine, and found no additional narcotics on the defendant’s person or in the entranceway of his home. However, since the defendant failed to advance these claims before the trial court, they are unpreserved for appellate review (see, CPL 470.05 [2]; People v Udzinski, 146 AD2d 245; People v Brown, 223 AD2d 597). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish beyond a reasonable doubt the defendant’s identity as the individual who sold four packets of cocaine to the undercover officer. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s arrest photograph was properly admitted into evidence to show his appearance at the time of the crime (see, People v Logan, 25 NY2d 184, cert denied 396 US 1020; People v Richards, 220 AD2d 268; People v Jones, 187 AD2d 730; People v Santana, 162 AD2d 191).
The defendant’s remaining contentions, including those raised in his supplemental pro se brief, are either unpreserved for appellate review or without merit. Mangano, P. J., Rosenblatt, Copertino and Krausman, JJ., concur.